Citation Nr: 0310527	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  99-06 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right eye 
disorder.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to an effective date prior to December 16, 
1996, for non-service connected pension benefits.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran, and veteran's brothers

ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from December 1964 to 
August 1966.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board notes by way of history that the veteran's claim 
for service connection for an anxiety disorder, a right eye 
disorder, and pension were originally denied by a rating 
decision issued in July 1968.  He was informed of this 
decision that same month.  The veteran failed to appeal that 
decision and it became final.  

In a January 1997 rating decision, the RO denied the 
veteran's claim for service connection for PTSD.  

In an April 1997 rating decision, the RO confirmed the denial 
of service connection for PTSD and determined that new and 
material evidence had not been presented to reopen a claim 
for service connection for a right eye disorder.  In a June 
1999 rating decision, the RO granted the veteran pension 
benefits.  The veteran has appealed both rating decisions, in 
particular, expressing disagreement with the effective date 
assigned for his grant of pension benefits.  

The veteran's appeal subsequently came before the Board, 
which in a September 2002 decision, remanded the veteran's 
claims to the RO for a requested travel board hearing.  The 
hearing has taken place and the veteran's claims are again in 
appellate status.  

In January 2003, the veteran testified before the undersigned 
Veterans Law Judge (formerly Member of the Board) sitting at 
the VARO in Waco.  

With respect to the issue of PTSD, service connection for a 
psychiatric disorder (initially claimed as a nervous 
condition) was denied by the RO in July 1968.  At that time, 
no appeal was initiated.  A claim based on a new theory of 
entitlement is not a new claim, but constitutes an 
application to reopen the previously denied claim.  Ashford 
v. Brown, 10 Vet. App. 120 (1997).  However, a claim based on 
a new diagnosis is a new claim.  Spencer v. Brown, 17 F.3d. 
368 (1994).  The veteran has received a new psychiatric 
diagnosis, i.e., PTSD, since the final 1968 decision.  
Therefore, the Board views his claim as being new.  The issue 
of service connection for PTSD will be discussed in the 
remand section of this decision.  


FINDINGS OF FACT

1.  In a July 1968 rating decision, the veteran's claims for 
service connection for a right eye disorder and pension 
benefits were denied.  The veteran did not file an appeal, 
and under the law the decision became final.  

2.  The subsequently received evidence is not cumulative or 
redundant of evidence previously of record, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
right eye disorder.  

3.  The veteran's application to reopen his claim for service 
connection for pension benefits was received by the RO on 
December 16, 1996.  


CONCLUSIONS OF LAW

1.  The evidence submitted since the previous final decision 
is new and material, and the claim of entitlement to service 
connection for a right eye disorder is reopened.  38 U.S.C.A. 
§§ 5108, 7104(b), 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156(a) (2001).

2.  The criteria for an effective date earlier than December 
16, 1996, for the award of non-service connected pension 
benefits have not been met.  38 U.S.C.A. §§ 5107(a), 5110(a) 
(West 2002); 38 C.F.R. § 3.400(q) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  It is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002).  The liberalizing 
provisions of the VCAA are applicable to the issues on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).

VA has amended its regulations in accordance with the VCAA to 
establish clear guidelines regarding the timing and the scope 
of assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the regulatory changes 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.  The provisions implementing 
the VCAA are applicable to any claim for benefits received by 
VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by VA as of that date.  
66 Fed. Reg. 45,620, 45,629.

When there is extensive factual development in a case, and 
there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, VCAA does not apply.  38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  Wensch v. Principi, 15 Vet 
App 362 (2001).  Since the Board is allowing the appeal on 
the issue of whether new and material evidence  has been 
submitted to reopen a claim for service connection for a 
right eye disorder, the veteran does not require further 
assistance to substantiate his claim, and the VCAA does not 
apply.  

With respect to the issue of an earlier effective date for 
pension benefits, in a July 1999 statement of the case, the 
veteran was placed on notice of the evidence needed to 
substantiate his claim.  In a February 2001 letter from the 
RO, the veteran was informed of the VCAA and the evidence he 
was to obtain and which evidence VA would obtain.  The 
veteran has not identified, nor is the Board aware of, 
additional evidence that needs to be obtained.  

These steps have served to advise the veteran of the evidence 
needed to substantiate his claim, of what evidence he was 
responsible for obtaining, and of what evidence VA was 
responsible for obtaining.  See Charles v. Principi, 16 Vet. 
App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The VCAA requires that VA afford an examination or obtain a 
medical opinion when there is a competent evidence that a 
claimant has a current disability, or persistent or recurrent 
symptoms of a disability; there are indications that the 
disability may be associated with active service; and the 
record is insufficient to decide the claim.  38 U.S.C.A. 
§ 5103A(d).  A medical examination or medical opinion is not 
necessary in considering the veteran's claim for an earlier 
effective date for pension benefits.  That claim turns on the 
date of receipt of the claim, and not on a medical question.

The Board thus concludes that the notice and duty to assist 
provisions of the VCAA and the implementing regulations have 
been satisfied and accordingly, the Board will address the 
merits of the veteran's claim for an earlier effective date 
for pension benefits.  

New and Material Evidence

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received prior to August 29, 2001.   

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  Because VA has no authority to make these provisions 
retroactively effective, they are applicable on the date of 
the rule's final publication, August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  They are not applicable to the 
veteran's claim to reopen, which was received before that 
date.

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit held that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of an 
appellant's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The veteran's claim for service connection for a right eye 
disorder was denied in a July 1968 RO decision on the basis 
that there was no evidence of residuals of a documented 
inservice right eye injury.  In December 1996, the veteran 
submitted an application to reopen his claim.  

Since the final decision in January 1968, medical records 
have been received from the Lufkin VA outpatient clinic 
(VAOPC).  Records dated in March 1998 note the veteran's 
complaints and the physician's impression of episodic right 
eye pain and blurriness.  Accordingly, the Board concludes 
that these records are new because they were not previously 
of record, and material because, in readjudication of the 
veteran's claim, the evidence tends to corroborate the 
veteran's claim of a current right eye disorder, the lack of 
which is the reason the claim was previously denied.  As 
such, the new evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, it is new and material, and the claim is 
reopened.  

Earlier Effective Date for Pension

The general provision regarding effective dates can be found 
at 38 C.F.R. § 3.400.  The regulation provides that the 
effective date of an evaluation and award of pension, 
compensation or dependency and indemnity compensation based 
on an original claim, a claim to reopen after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  With respect to new and material evidence, 
received after final disallowance, the effective date is 
dated of receipt of new claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(1)(ii) (2002).  

Since the veteran did not appeal the July 1968 denial of 
pension benefits, it became final.  In December 1996, the RO 
received a VA Form 21-526 (Veteran's Application for 
Compensation or Pension), in which the veteran submitted a 
claim for pension benefits.  A rating decision in June 1999 
granted pension benefits effective from March 1999.  A June 
2002 rating decision granted the veteran's claim for an 
earlier effective date, establishing pension benefits from 
December 16, 1996, the date the veteran's application was 
received.  

During his hearing, the veteran contended that he was 
entitled to pension benefits from the date of his discharge 
from service in 1966.  

While the veteran appears to be arguing that the effective 
date should be the date of the original claim, by statute and 
regulation, the effective date for pension based on a 
reopened claim cannot be the date of receipt of an original 
claim that was previously denied.  Waddell v. Brown, 5 Vet. 
App. 454, 456 (1993).  As the veteran's reopened claim for 
entitlement to pension benefits was received on December 16, 
1996; an earlier effective date cannot be assigned.

An effective date earlier than the date of claim would only 
be available if within one year of becoming permanently 
disabled the veteran had submitted a claim for retroactive 
benefits and establishes that his disability was so 
incapacitating that it prevented him from filing a claim for 
at least the first 30 days after becoming disabled.  38 
C.F.R. § 3.400(b)(ii)(B) (2002).  The veteran has not 
alleged, and the record does not show, that an earlier 
effective date is warranted under this provision.

Under the circumstances of this case, the benefit sought on 
appeal is precluded by law.  In Sabonis v. Brown, 6 Vet. App. 
426 (1994), the Court, held that in cases such as this in 
which the law is dispositive, the claim should be denied 
because of the absence of legal merit.


ORDER

The Board having determined that new and material evidence 
has been presented, reopening of the claim for service 
connection for a right eye disorder is granted.  

Entitlement to an effective date earlier than December 16, 
1996, for a grant of non-service connected pension benefits, 
is denied.  


REMAND

With respect to the veteran's claim for a right eye disorder, 
the Board notes that service medical records document an 
injury to the right eye.  The veteran has not been examined 
since service.  In March 1998 he was noted to complain of 
occasional right eye blurriness and pain.  At his hearing, 
the veteran reported that his right eye had been problematic 
since separating from service.  

Given the veteran's complaints, his report of a continuity of 
symptomatology, and the history of right eye injury in 
service, the Board finds that a medical examination is 
required to ascertain whether any current disability of the 
right eye is related to his inservice injury.  38 U.S.C.A. 
§ 5103A(d).

When the veteran initially filed his claim for service 
connection for PTSD in 1996, service connection required 
medical evidence establishing a clear diagnosis of the 
condition with credible supporting evidence that the claimed 
inservice stressor actually occurred and a link, established 
by medical evidence, between the current symptomatology and 
the claimed inservice stressor.  38 C.F.R. § 3.304(f) (1996). 

Thereafter, § 3.304(f) was amended, effective March 7, 1997.  
64 Fed. Reg. 32807-32808 (1999).  The amended regulation 
provides:  

Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with § 4.125(a) of this chapter; a link, 
established by medical evidence, between 
current symptoms and an in-service 
stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  If the evidence 
establishes that the veteran engaged in 
combat with the enemy and the claimed 
stressor is related to that combat, in 
the absence of clear and convincing 
evidence to the contrary, and provided 
that the claimed stressor is consistent 
with the circumstances, conditions, or 
hardships of the veteran's service, the 
veteran's lay testimony alone may 
establish the occurrence of the claimed 
in-service stressor.  
38 C.F.R. § 3.304(f) (2002)

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the U.S. 
Court of Appeals for Veterans' Claims (Court) opined that the 
fact that a veteran, who had a noncombatant military 
occupational specialty, was stationed with a unit that was 
present while enemy attacks occurred would strongly suggest 
that he was, in fact, exposed to such attacks.  In other 
words, the veteran's presence with the unit at the time such 
attacks occurred corroborates his statement that he 
experienced such attacks personally.  A stressor need not be 
corroboration in every detail.  Suozzi v. Brown, Vet. App. 
307, 311 (1997).  

The veteran has a clinical diagnosis of PTSD.  With respect 
to his service personnel history, the veteran contends that 
while in Vietnam he was assigned to the 1st Infantry 
Division, 121st Signal Battalion, Charlie Company, stationed 
near "Di An", Vietnam, from March to August 1966.  His 
examination for separation from service shows that he was 
serving with that unit.  

The RO has attempted to obtain the veteran's service 
personnel records from the National Personnel Records Center 
(NPRC).  In January 2001, NPRC informed the RO that, "No 
record for the requested veteran found at NPRC."  
Furthermore, the veteran's DD-214 is not associated with the 
claims file.  The veteran has reported that he has attempted 
to obtain a copy of his DD-214 from NPRC.  

With respect to his stressors, the veteran has reported that 
his Army unit in Vietnam had been volunteering at an 
orphanage, and that the orphanage was destroyed by enemy 
troops.  In addition, women and children at the orphanage 
were killed, as were the nuns who ran the facility.  The 
veteran reports that he witnessed the aftermath of the enemy 
attack when he visited the orphanage and viewed the 
destruction and dead bodies.  Additionally, the veteran's 
other stressors involve witnessing a friend shot and killed 
during battle, the veteran shooting and killing teenage enemy 
soldiers, and the veteran witnessing the mutilation of dead 
enemy soldiers.  

The VA Adjudication Procedure Manual provides that an RO 
should "always send an inquiry in instances in which the 
only obstacle to service connection is confirmation of an 
alleged stressor.  A denial solely because of an unconfirmed 
stressor is improper unless it has first been reviewed by the 
ESG [now USASCRUR, see below] . . . ."  M21-1, Part III, 
para. 5.14(b)(5).  

A review of Internet sources reflects a story about the 121st 
Signal Battalion and its adoption of a nearby orphanage by 
the unit's soldiers.  The story noted that in December 1966 
the soldiers celebrated Christmas with the orphans.  Although 
it does not report that the orphanage was overrun or that the 
orphans were killed.

As noted above, the RO has attempted to obtain the veteran's 
personnel records.  However, the record does not reflect that 
the veteran has been advised of the RO's inability to obtain 
his service personnel records from NPRC.  

There is an enhanced scope of the duty to assist claimants 
embodied in the VCAA, especially when records appear to be 
lost due to no fault of the veteran.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991) (In a case where the 
veteran's service medical records are presumed destroyed, the 
Board's obligation to explain its findings and conclusions, 
and to consider carefully the benefit-of-the-doubt rule, is 
heightened.).  Thus, the Board finds that the veteran should 
be advised that his personnel records cannot be located, so 
that he may independently seek to obtain them.  

Therefore, the veteran's appeal is REMANDED to the RO for the 
following action:

1.  The RO should ask the veteran whether 
he has received any treatment for a right 
eye disorder since March 1998, and PTSD 
since March 1999.  Based upon his 
response, the RO should obtain copies of 
any pertinent treatment records referable 
to treatment from the identified source, 
and associate them with the claims 
folder.  

3.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an 
ophthalmologic examination.  Send the 
claims folder to the examiner for review.  
The examination report should reflect 
that such a review was made.  The 
examiner's report should fully set forth 
all current complaints, pertinent 
clinical findings, and diagnoses 
associated with the veteran's right eye.  
All indicated tests and studies should be 
accomplished.  Following a clinical 
evaluation and a review of the claims 
folder, it is requested that the examiner 
identify whether the veteran has a right 
eye disorder, and if so, whether it is at 
least as likely as not that such 
identified right eye disorder was 
incurred during the veteran's period of 
service.  If the examiner is unable to 
answer, with a reasonable degree of 
certainty, any question posed herein, he 
or she should so indicate.  Otherwise, 
the complete rationale for all opinions 
expressed and conclusions reached should 
be set forth.  

4.  The RO should inform the veteran that 
his service personnel records could not 
be obtained from NPRC.  Additionally, the 
veteran should again be requested to 
provide specific details of the claimed 
stressful events, such as approximate 
dates, locations, detailed descriptions 
of pertinent events, and identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, units of 
assignment, or any other identifying 
detail.  The veteran is reminded that 
such requests are for his benefit, and 
that it is much more helpful to his claim 
if he can provide information that 
narrows the range of time in which his 
alleged stressors occurred.  Any 
additional information provided should be 
associated with the claims folder.  

5.  The RO should then take the 
information in the claims file regarding 
the events the veteran believes caused 
his PTSD, plus any additional information 
provided by the veteran as a result of 
this Remand, and submit a detailed 
summary to the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR), 
7798 Cissna Road, Suite 101, Springfield, 
VA 22150-3197.  That organization should 
be requested to verify, if possible, the 
veteran's contended stressors.  In 
particular, a command history of the 1st 
Infantry Division, 121st Signal 
Battalion, Charlie Company, for the time 
period March 1966 to August 1966, for the 
veteran's reported period of service, if 
available, should be obtained.  USASCRUR 
should also be asked to provide 
information confirming the death in 
combat of "Private Lacey."  If, as a 
result of any development undertaken by 
this Remand, it would be logical to 
contact other Agencies, or other 
repositories for military records, that 
development should be accomplished.  

6.  The veteran should then be afforded a VA 
psychiatric examination.  The claims folder, 
to include a copy of this Remand, must be 
made available to the examiner for review 
prior to the examination.  A notation to the 
effect that this record review took place 
should be included in the examination report.  
The examiner should make a determination as 
to whether the veteran meets the criteria for 
a diagnosis of PTSD.  If the veteran is found 
to have PTSD, the examiner should express an 
opinion as to which stressors support the 
diagnosis.  All tests deemed necessary by the 
examiner must be conducted.  The examiner 
should provide reasons for the opinions. 

7.  After the above development has been 
completed, the RO should re-adjudicate 
the claims of entitlement to service 
connection for a right eye disorder and 
PTSD.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



